Citation Nr: 0018476	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to March 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The veteran completed a timely appeal of the May 1994 rating 
decision denial of the veteran's claim for service connection 
for a psychiatric disorder, her claim for a total rating 
based on individual unemployability, and her claim for an 
increased rating for a low back disability.  By rating action 
in September 1999, the RO granted the veteran service 
connection and a 100 percent rating for major depression.  A 
claim for a total disability rating based on individual 
unemployability due to service-connected disability may not 
be considered when a schedular 100-percent rating is already 
in effect for a service-connected disability.  See VAOGCPREC 
06-99.  Consequently, only the claim for an increased rating 
for a low back disability is currently before the Board.

When the veteran first submitted her claim for an increased 
rating for a low back disability she was represented by the 
Military Order of the Purple Heart.  The record reveals that 
the veteran has changed her representation and that she is 
currently represented by the Disabled American Veterans.

A January 2000 letter from the veteran's representative 
indicates that the veteran wished to withdraw her request for 
a hearing before a member of the Board.  Accordingly, the 
veteran's claim is ready for appellate consideration by the 
Board.


REMAND

The veteran maintains that she is entitled to a higher rating 
than the currently assigned 40 percent rating for her 
service-connected low back disability.  A review of the 
record reveals that the veteran has not had a VA orthopedic 
examination for rating purposes since November 1996 and that 
this examination did not address whether the veteran's back 
pain significantly limited functional ability during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board further notes that on VA psychiatric examinations 
performed in July 1998 and March 1999 the veteran complained 
of pain radiating into the legs and of muscle spasms.  The 
March 1999 VA psychiatric report indicates that the veteran 
was under the treatment of a pain management therapist.  
These reports indicate worsening of the veteran's low back 
disability since the November 1996 VA examination.  
Furthermore, the records of the veteran's treatment by a pain 
management therapist are not contained in the claims file.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
her since August 1992 (one year prior to 
receipt of the increased rating claim) for 
her low back disability.  After obtaining 
any necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  This should 
include copies of all VA treatment records 
dated from August 1992, and treatment 
records from the pain management therapist 
referenced by the veteran in the March 1999 
VA psychiatric examination.  All records 
obtained should be associated with the 
veteran's claims file.

2.  The veteran should be scheduled for an 
examination by a VA orthopedist.  The 
claims file should be provided to the 
examiner prior to examination and the 
examiner should make a thorough review of 
the veteran's medical history.  The 
examiner should describe the nature and 
extent of the veteran's service-connected 
low back disability.  All indicated tests 
and studies, including range of motion 
studies in degrees, should be performed.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
be requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of back 
motion performed without pain and the range 
of motion accompanied by pain.  This 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also provide 
an opinion concerning the impact of the 
service-connected low back disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed should 
be explained. 

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for a low back disability.  In 
readjudicating the claim the RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration. 

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until she is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




